United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1489
                                   ___________

Carolyn Sue Dotson,                    *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
John E. Potter, Postmaster General,    *
United States Postal Service,          * [UNPUBLISHED]
                                       *
             Appellee.                 *
                                  ___________

                             Submitted: May 1, 2006
                                Filed: May 12, 2006
                                 ___________

Before WOLLMAN, MURPHY, and COLLOTON, Circuit Judges.
                         ___________

PER CURIAM.

      Carolyn Sue Dotson filed a sexual harassment suit against her employer, the
United States Postal Service (Postal Service). The Postal Service filed a motion to
dismiss for lack of subject matter jurisdiction, arguing that Dotson’s suit was
precluded by a settlement agreement. The district court granted the motion to
dismiss, and this appeal followed. Following our careful review, see Osborn v.
United States, 918 F.2d 724, 728 n.4, 729-30 (8th Cir. 1990) (standard of review), we
affirm.
      Dotson argued below that the settlement agreement was not enforceable
because after she signed it she realized the agreement did not comport with her
understanding. We agree with the district court that this argument, based on alleged
“mistake of fact,” does not provide grounds for avoiding the settlement agreement.
See Austin v. Trotter’s Corp., 815 S.W.2d 951, 954 (Mo. Ct. App. 1991) (only
circumstances such as trick or artifice, or where parties are dealing based on trust and
confidence and not at arm’s length, allow party to escape obligation under knowingly
signed contract); Sosa v. Velvet Dairy Stores, Inc., 407 S.W.2d 615, 621 (Mo. Ct.
App. 1966) (contract was not voided under mutual mistake of fact where mistake was
based on unilateral misunderstanding).

      Accordingly, we affirm.
                     ______________________________




                                          -2-